LAED -247-1stSA (2/19)   Case 2:09-cr-00008-SSV-ALC Document 61 Filed 07/07/20 Page 1 of 4
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                        *     CRIMINAL DOCKET
           VERSUS                                                CASE NO. 09-08
           Shecory Bell                                    *     USM NO. 30923-034

           Date of Previous Judgment: 1/13/2010                  Defendant’s Attorney: N/A


                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ‫ ܆‬the defendant ‫ ܆‬the Director of the Bureau of Prisons ‫ ܆‬the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:

            ‫ ܆‬GRANTED and the defendant’s previously imposed sentence of VXSHUYLVHGUHOHDVH of
                 5 years
                ______________                                   4 years
                               is reduced to ____________________________.
            ‫ ܆‬DEFERRED pending supplemental briefing and/or a hearing.
            ‫ ܆‬DENIED after complete review of the motion on the merits.
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: 120 Months        Amended Statutory Minimum: 60 Months
          Prior Guideline Range:   262 to 327 Months Amended Guideline Range: 188 to 235 Months
          Prior Sentence: 151 Months                 Amended Sentence: 151 Months
          Prior Supervised Release: 5 Years          Amended Supervised Release: 4 Years

            Comments (if applicable):
            See attached Order and Reasons.




                                                                            1/13/2010 shall remain in effect. The
         Except as provided above, all provisions of the judgment dated _________
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         July 7, 2020                                 __________________________________________
         ORDER DATE                                   UNITED STATES DISTRICT JUDGE
       Case 2:09-cr-00008-SSV-ALC Document 61 Filed 07/07/20 Page 2 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                        NO. 09-08

    SHECORY BELL                                           SECTION “R” (5)



                         ORDER AND REASONS


       Defendant Shecory Bell was charged with distributing fifty grams or

more of cocaine base. 1 Bell pleaded guilty to the charge. 2 On January 13,

2011, Bell was sentenced to 151 months’ imprisonment and five years’

supervised release. 3 Bell served his sentence of imprisonment, and on March

16, 2020, he was released to begin his term of supervised release.4

       Bell was sentenced before the Fair Sentencing Act was enacted into

law. The Fair Sentencing Act increased the quantity of crack cocaine that

triggered mandatory minimum penalties and eliminated the statutory

mandatory minimum sentence for simple possession of crack cocaine. See

Pub. L. No. 111–220, 124 Stat. 2372 (2010). As relevant here, were Bell


1     R. Doc. 1.
2     R. Doc. 22 (minute entry); R. Doc. 25 (plea agreement).
3     R. Doc. 33 (minute entry); R. Doc. 34 (judgment).
4     See     Inmate    Locator,     Federal      Bureau     of       Prisons,
https://www.bop.gov/inmateloc/ (last visited July 6, 2020).
     Case 2:09-cr-00008-SSV-ALC Document 61 Filed 07/07/20 Page 3 of 4



sentenced after the Fair Sentencing Act became law, he would have faced a

mandatory sentence of four years’ supervised release rather than five years’

supervised release. This is because Bell was charged under 21 U.S.C.

§ 841(b)(1)(A), which has a mandatory minimum of five years of supervised

release and previously required a defendant to possess with the intent to

distribute only fifty grams of cocaine base, but now requires 280 grams. See

21 U.S.C. § 841(b)(1)(A); see also Pub. L. No. 111–220, 124 Stat. 2372 (2010).

Today, Bell would be charged under 21 U.S.C. § 841(b)(1)(B), which sets out

a mandatory minimum of four years’ supervised release and requires that a

defendant possess with intent to distribute only twenty-eight grams of

cocaine base.

      The First Step Act provides that a court may reduce a sentence it

imposed in certain circumstances. Section 404 of the First Step Act states:

“[a] court that imposed a sentence for a covered offense may . . . impose a

reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

were in effect at the time the covered offense was committed.” Pub. L. No.

115-391, 132 Stat. 5194, 5194-249 (2018). The screening committee has

reviewed defendant’s case, and it recommends that Bell’s supervised release




                                      2
     Case 2:09-cr-00008-SSV-ALC Document 61 Filed 07/07/20 Page 4 of 4



be reduced from the previous statutory minimum of five years’ supervised

release to the new statutory minimum of four years’ supervised release.5

     Because the Fair Sentencing Act reduced the mandatory minimum for

Bell’s supervised release, the Court finds than a one-year reduction in

defendant’s supervised release is appropriate. Therefore, in consideration of

the advisory guidelines and the factors set forth in 18 U.S.C. § 3553(a), the

Court imposes a sentence of four years’ supervised release.



          New Orleans, Louisiana, this _____
                                        7th day of July, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




5    See generally R. Doc. 60.
                                     3
